DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments and associated arguments filed 8/1/2022 with respect to the previous 103 rejection have been fully considered and are persuasive.  Therefore, the previous rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Wahlstrand and Alwicker et al.
Furthermore, the applicant did not traverse the Examiner’s use of Official Notice that mechanical fasteners are notoriously old and well known in the medical art for a securing two elements to each other. And that it would have been obvious to one of ordinary skill in the before the applicant’s effective filing date to include mechanical fasteners to secure the electronic device to the mount, as this would result in the structure of Wahlstrand without affecting its overall purpose or functionality. Per MPEP 2144.03 C., since the applicant did not traverse the examiner’s assertion of Official Notice the common knowledge or well-known in the art statement is taken to be admitted prior art for the remainder of prosecution.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 5, 7-10, 12, 14, 19 and 21-27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Wahlstrand et al. (US 2005/0004619, hereinafter Wahlstrand) in view of Alwicker et al. (US 2019/0222911, hereinafter Alwicker).
Regarding claims 1, 2, 5, 7-10, 12, 19, 21, 22, 24, 25, 27, and 29, Wahlstrand discloses a headset 10 for positioning an electronic recharging device 38 against a head of a patient for recharging/communicating with an IMD via an antenna (see figure 3A and par. 0037, 0039 and 0058). A flexible frame with a central frame 40 is configured to surround a portion of a head, as seen in the figures (par. 0060). The flexible frame includes curved structures 42 configured to grasp the ears of a patient (including behind-the-ear style curved structures; par. 0062). The central frame further includes an exterior slot 52 and a mount with a connector 51 with a flange/hook 51 that frictionally engages the exterior slot and includes a support base 44 to which the electronic device 38 can be attached, such that the mount is horizontally slidable along the exterior slot of the central frame to position the electronic device along the head (fig. 3A and 4A and par. 0063 and 0073). 
Wahlstrand further discloses that the frame and curved structures are adjustable in size using known techniques in the headphone art (par. 0008 and 0040), but is silent as to the frame specifically including an interior channel that the curved structures can move within to adjust the size by telescoping. However, Alwicker discloses adjustable headphones, and thus is analogous art with Wahlstrand. Alwicker discloses curved structures with a hook 104a/104b configured to grasp the ear and a shaft 102a/102b such that the size of the headphones may be adjusted by frictionally sliding the shaft within an interior channel 136 of a central frame in a telescopic arrangement (see figures 1 and 2 and par. 0024, 0037-0038). Therefore, it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing to modify Wahlstrand to include curved structures with a hook 104a/104b configured to grasp the ear and a shaft 102a/102b such that the size of the headphones may be adjusted by frictionally sliding the shaft within an interior channel 136 of a central frame in a telescopic arrangement as Alwicker shows this to be a known technique in the headphone art for adjusting size, which is disclosed by Wahlstrand as being a predictable and desired functionality (par. 0008 and 0040 of Wahlstrand).
Regarding claim 2, Wahlstrand discloses that it is desirable for headsets to be lightweight (par. 0039) but is silent as to the exact weight of the headset being 5-60 grams and the thickness being 0.3-0.5 cm. However, the applicant’s specification does not seem to give any criticality to the weight range, instead merely disclosing that these are examples of a lightweight headset (par. 0025 and 0045). Furthermore, the applicant’s specification merely states that the thickness is “typically” 0.3-0.5 cm, implying that this is also not a critical range (par. 0041). Therefore, it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date to make the weight of Wahlstrand’s headset in a range of 5-60 grams if this light weight gave the most comfort to a user and to make the thickness as small as possible to decrease the weight as well, including in a range of 0.3-0.5 cm.
Regarding claim 4, Wahlstrand is silent as to what material the headset is made out of, but requires the frame to be flexible. Furthermore, Wahlstrand generally discloses that silicone and plastic are known flexible materials in the art (par. 0056 and 0063). Therefore, it would have been obvious to one of ordinary skill before the applicant’s effective filing date that one could form the flexible frame of Wahlstrand out of rubber or plastic since Wahlstrand discloses these materials as flexible. Furthermore, using KSR, the Federal Circuit has held that when a reference “teaches all of the [claimed] limitations. . . . The only qualification to this statement of fact is that all of the limitations are found in two separate embodiments pictured side by side in the patent, not in one embodiment,” it would have been obvious to combine the two embodiments since the combination was simply a “predictable variation” and “Combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness.” See Boston Scientific v. Cordis (Fed. Cir. 2009).
Regarding claim 26, the hook of the curved structure extends underneath and then behind the ear (See figure 1 of Alwicker).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Wahlstrand and Alwicker in view of applicant-admitted prior art.
Regarding claim 17, Wahlstrand is silent as to how electronic device 38 is mechanically attached to the mount 44. However, the applicant has admitted that mechanical fasteners are notoriously old and well known in the medical art for a securing two elements to each other. Therefore, it would have been obvious to one of ordinary skill in the before the applicant’s effective filing date to include mechanical fasteners to secure the electronic device to the mount, as this would result in the structure of Wahlstrand without affecting its overall purpose or functionality.
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Wahlstrand and Alwicker in view of Jaax et al. (US 8,626,297, hereinafter Jaax).
Wahlstrand, as modified and described above, discloses the basic structure of the current invention, but is silent as to locating the flexible frame and its exterior slot along the base of the head. Initially, applicant is reminded of the following principles of law that govern the interpretation of apparatus claims:
"To anticipate a claim, a reference must disclose every element of thechallenged claim and enable one skilled in the art to make the anticipatingsubject matter." PPG Indus. Inc. v. Guardian Indus. Corp, 75 F.3d 1558,1566 (Fed. Cir. 1996). 
"[T]he patentability of apparatus or composition claims depends onthe claimed structure, not on the use or purpose of that structure." CatalinaMktg. Int’l, Inc. v. Coolsavings.com, Inc., 289 F.3d 801,809 (Fed. Cir.2002). 
"It is well settled that the recitation of a new intended use for an oldproduct does not make a claim to that old product patentable." In reSchreiber, 128 F.3d 1473, 1477 (Fed. Cir. 1997). 
Quite simply, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, the headset of Wahlstrand is configured such that it can be placed to wrap around the base of the head instead over the top of the head. Once placed along the base, the exterior slot will extend horizontally along the flexible frame, allowing the electronic device to be horizontally slidable, if so desired by a user.
Additionally, the whole point of Wahlstrand is that there can be adjustability in order to position the electronic device at a plurality of locations on the cranium (see abstract). Furthermore, there is precedence in the prior art for placing recharging electronic devices along the base of the head. For example, see Jaax, which discloses a plurality of frames 100 for placing an electronic recharging device 102/530/638 at the base of the head (figures 7, 73-75, 88-92). Therefore, it would have been obvious to one of ordinary skill in the art before the applicant’s invention to place the headset of Wahlstrand around the base of the head if that is where the IMD is located, as suggested by Jaax.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric D Bertram whose telephone number is (571)272-3446. The examiner can normally be reached Monday-Friday 8am-6pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Eric D. Bertram/Primary Examiner, Art Unit 3792